Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 8-14 remain in the application as withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 4, the “core hole” is unclear because it is not a recognized term in the art and is not defined in the disclosure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2009/0175701) in view of Kimpel (US 3,055,100).  Wu discloses a drilling screw comprising: a head part (4) made of non-corrosive stainless steel (Abstract) including a hexagonal screw head (401) and a shank section (40) with an intermediate section (44); and a cutting part (41) made of a hardened steel (Abstract) non-releasably connected to the intermediate section.  The cutting part includes a peg-like projection (412) with an engagement profile with multiple engagement section (Figs. 12-15); and the intermediate section includes a cup-like recess (402) which is impact extruded (Figs. 5-6) to permanently connect the intermediate section to the cutting part.  The cup-like recess completely surrounds the peg-like projection; the cutting part includes a drill tip and a “core hole” which leads to the drill tip (read as the grooves 43 leading to the tip); the cutting part includes a “high-speed steel” since it could be rotated at a high speed for installation; the head part is made of stainless steel (Abstract); and the head part includes a hexagonal shape (401).  Wu does not disclose the peg-like projection undercutting the intermediate part.  Kimpel discloses a permanent connection of concentric telescoped members with an engaging profile similar to the permanent connection formed in Wu but, Kimpel further discloses a peg-like part (A) to include a bulge (A’) with a first diameter and a transitional area (A3) having a second lesser diameter which axially undercuts a cup-like recess (B1) of an intermediate part (B; see Fig. 1).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to form the peg-like projection of Wu to undercut the intermediate portion as disclosed in Kimpel in order to improve the permanent connection and form a more ridge structure as described in Kimpel.


Response to Remarks
The objections to the drawings and specification have been withdrawn as a result of applicant’s amendments.

The Terminal Disclaimer has overcome the double patenting rejection.

The 112 rejection has been maintained because “core hole” is a not a recognized term in the art at least not the context of the instant invention.  As best understood a “core hole” is hole that has been drilled to retrieve a core which would not make sense in the context of claim 4.  How can the cutting part comprise a core hole?  The examiner does in fact not find any holes on the cutting part.

Applicant argues the claims define over Koppel (US 5,551,818) because Koppel does not disclose a “bowl-shaped indention”.  In response, the examiner dose not find a “bowl-shaped indention” claimed but, instead finds a “cup-like recess” and the examiner agrees that Koppel does not include a structure which fairly reads on a “cup-like recess”.   The examiner however maintains that Koppel does fairly teach the claimed “peg-like projection” and, also the “impact extrusion” at least because that is a product-by-process limitation.  

Applicant argues claims define over Wu (US 2009/0175701) because Wu does not disclose an impact extrusion and also does not disclose an undercut.  In response, the examiner disagrees because Wu disclose the peg-like projection pressed into the cup-like recess which would cause some extrusion and as such could read as an impact extrusion.  Furthermore, the impact extrusion is a product-by-process limitation where it is only the final product which is considered.  See MPEP 2113.  And as to the undercut, Wu is not relied upon to teach the undercut.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues the claims define over the combination of Wu in view of Kimpel (US 3,055,100) because Kimpel discloses a radially acting tool on the undercut which is different from an impact extrusion.  In response, as noted above the impact extrusion is a product-by-process limitation where again it is only the final product which is considered.  To that end Kimpel disclose the peg-like portion to include a bulge (A’) and a transition area (A3) of lesser diameter which forms an undercut with the cup-shaped portion as seen In Fig. 2.  Moreover, Kimpel discloses the cup-shaped portion (B) impacts the peg-shaped portion (A) in an axial direction, not the radial direction, which extrudes a portion of the cup-shaped portion to form the undercut (column 1, lines 65-72) which could be interpreted as an impact extrusion.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677